Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed have been considered as set forth in MPEP 609. Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, the examiner has the obligation to consider the information. Consideration by the examiner of the information submitted in an IDS means nothing more than considering the documents in the same manner that other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. The initials of the examiner placed adjacent to the citations on the PTO-1449 or PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted above has considered the information. See MPEP 609.05(b) R-07.2015.
Applicant should note that documents not in the English language, if any, have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.
Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic). Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 5, the instant claims are to an element of Period 3 or greater within Groups 2, 3, 6, 13, 15 and 16 which is indefinite as the grouping of possible elements is large (at least 28) and does not represent elements which are known in the art to possess the same characteristics or use.
Regarding Claim 1, the instant claim is indefinite as it has a definition of “chemical formula 1” within parenthesis and it is unknown whether this is a claim limitation.  Perhaps a “wherein” phrase should be utilized.  The text within the parentheses will be examined as a claim limitation.
Regarding Claim 5, the instant method is confusing and therefore indefinite.  Step c is to “afford the monolith support, a surface of which is coated with a sintering inhibition layer”.  Where did this layer originate?  Also, “the chemical formula 1 below” represents insufficient antecedent basis and formula 1 should be relocated to step d with the definition of formula 1 removed from parentheses and properly addressed.
Additionally, lines 15 and 16 of the instant claim contain:  “to afford the monolith support on which a catalytically active layer including the compound of chemical formula 1 is formed”.  Is there some other catalytically active material placed on this monolith and if so where did it originate and what is it? Therefore, the instant claim is indefinite.
Claims 1-12 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of Claims 1 and 5 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  
The elements are contained within different Groups within the Periodic Table of the Elements which possess different chemical characteristics.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (NPL, Dev. Monolithic Cat. Sys. With Co-Ru-Zr for CO2 (dry) reforming of methane, pp1-89, 2016) provided by the Applicant and further in view of Du et al. (NPL, Nanoscale, v 2013, pp 2659-2663) hereafter Du and Plana et al. (NPL, J of Catalysis, V275, pp 228-235, 2010) hereafter Plana.
	Considering Claims 1, 11 and 12, because the preamble (reforming of methane) merely states the purpose or intended use of the invention, rather than a claim limitation, no patentable weight would be given. See MPEP 2111.02 II or if a Prior Art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.
Kim discloses the use of a cordierite monolith coated with a mixture of cobalt-ruthenium-zirconium (Co-Ru-Zr) useful in CO2 reforming of methane at atmospheric pressure to synthesis gas (CO/H2) (Pg 6) at temperatures between 800 K and 1300 K (523°C and 1027°C) (Fig. 2, Pg 17) wherein cobalt and ruthenium are active metals (Abstract, Experimental) with the Co-Ru-Zr meeting instant formula 1 with a mix ratio of about 74% Co, about 0.7 % Ru and about 25% Zr (Catalyst preparation).  The ordinary skilled artisan would understand that cordierite has the general formula:  Mg₂Al₄Si₅O₁₈ and therefore contains aluminum with magnesium being found in Group 2, period 3 and aluminum being found in Group 13, period 3.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the Co-Ru-Zr would be coated onto a monolith support containing aluminum.  Also, although Kim does not refer to zirconium as a promoter, the presence of zirconia would be a promoter as a compound and all its properties are mutually inseparable. In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963.
	Kim does not disclose placing a coating of a Group 2, 3, 6, 13, 15 and 16 element from Period 3 or higher between the Co-Ru-Zr layer and the monolith and that this intervening layer being a sintering inhibition layer.
	Du discloses depositing hydrotalcite-like films on aluminum wires to produce a monolithic catalyst for dry reforming of methane (Abstract and Pg 2659) wherein the ordinary skilled artisan would recognize a hydrotalcite material as containing both aluminum and magnesium.  Du further recognizes this film as coke and sintering-resistant (Abstract).
	Plana discloses placing a nickel catalyst on alumina-coated cordierite monoliths for producing hydrogen while possessing high activity and stability as well as low cost (Abstract) wherein the catalytic monolith is formed by coating a cordierite monolith with alumina prior to applying the nickel (Section 2. Experimental).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to first coat the monolith of Kim with the alumina of Plana or the hydrotalcite comprising aluminum and magnesium of Du.  The ordinary skilled artisan would be motivated to do so as Du discloses the hydrotalcite as possessing coke and sintering resistance while Plana also discloses the coating as having high activity and stability.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
	Considering Claim 2, the significance of Kim, Plana and Du as applied to Claim 1 is explained above.
	Kim discloses the use of a cordierite monolith coated with a mixture of cobalt-ruthenium-zirconium (Co-Ru-Zr) useful in CO2 reforming of methane wherein cobalt and ruthenium are active metals (Abstract, Experimental) with the Co-Ru-Zr meeting instant formula 1 with a mix ratio of about 74% Co, about 0.7 % Ru and about 25% Zr (Catalyst preparation) which satisfies the instant range when normalized for cobalt.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
	Considering Claim 3, the significance of Kim, Plana and Du as applied to Claim 1 is explained above.
	Kim discloses the use of a magnesium-alumina cordierite monolith as discussed above but does not disclose a separate layer.
	Du discloses depositing hydrotalcite-like films on aluminum wires to produce a monolithic catalyst for dry reforming of methane (Abstract and Pg 2659) wherein the ordinary skilled artisan would recognize a hydrotalcite material as containing both aluminum and magnesium.  Du further recognizes this film as coke and sintering-resistant (Abstract).
Plana discloses placing a nickel catalyst on alumina-coated cordierite monoliths for producing hydrogen while possessing high activity and stability as well as low cost (Abstract) wherein the catalytic monolith is formed by coating a cordierite monolith with alumina prior to applying the nickel (Section 2. Experimental).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to first coat the monolith of Kim with the alumina of Plana or the hydrotalcite comprising aluminum and magnesium of Du.  The ordinary skilled artisan would be motivated to do so as Du discloses the hydrotalcite as possessing coke and sintering resistance while Plana also discloses the coating as having high activity and stability.
	Considering Claim 4, the significance of Kim, Plana and Du as applied to Claim 1 is explained above.
The monolith of Kim has about 200 CPI (Table 2, Pg 13) thereby falling within the instantly clamed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoguchi et al. (USP 4,451,517) hereafter Inoguchi and further in view of Kim (NPL, Dev. Monolithic Cat. Sys. With Co-Ru-Zr for CO2 (dry) reforming of methane, pp1-89, 2016) provided by the Applicant.
	Considering Claims 5 and 6, because the preamble (reforming of methane) merely states the purpose or intended use of the invention, rather than a claim limitation, no patentable weight would be given. See MPEP 2111.02 II or if a Prior Art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.
Inoguchi discloses a method of coating a ceramic honeycomb monolith of cordierite useful as a catalyst support with alumina (Col. 2, ln 55-68) wherein aluminum is found in Period 3 of Group 13 of the Periodic Table of the elements and wherein the method includes:
Immersing the honeycomb into a precursor solution comprising aluminum nitrate.
Drying the honeycomb at 110°C.
Firing the honeycomb at 600°C to produce the alumina coated honeycomb.
(Col. 4, ln 16-32).
Inoguchi does not disclose placing the alumina-coated cordierite honeycomb
support into a solution of catalytic precursors.
Kim discloses the use of a cordierite monolith coated with a mixture of cobalt-ruthenium-zirconium (Co-Ru-Zr) precursors useful in CO2 reforming of methane wherein cobalt and ruthenium are active metals (Abstract, Experimental) with the Co-Ru-Zr meeting instant formula 1 with a mix ratio of about 74% Co, about 0.7 % Ru and about 25% Zr (Catalyst preparation) which satisfies the instant range.  The ordinary skilled artisan would understand that cordierite has the general formula:  Mg₂Al₄Si₅O₁₈ and therefore contains aluminum with magnesium being found in Group 2, period 3 and aluminum being found in Group 13, period 3. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to place the catalytic metals of Kim on the alumina-coated honeycomb catalyst support of Inoguchi for forming a dry reforming catalyst. 
	Considering Claim 7, the significance of Inoguchi and Kim as applied to Claim 1 is explained above.
Inoguchi does not disclose repeated coatings of the monolith.
Kim discloses that the cordierite monolith is immersed repeatedly in the precursor solution (Pg. 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to repeatedly apply a catalytic substance to a support as taught by Kim so that the desired quantity is applied.
	Considering Claim 8, the significance of Inoguchi and Kim as applied to Claim 1 is explained above.
	Inoguchi does not disclose the surface area of the cordierite monolith.
	Kim discloses that the cordierite support has a surface area less than 1 m2/g (Table 2) which falls within the instantly claimed range.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to expect the cordierite monolith of Inoguchi would have a similar surface area as taught by Kim as both monoliths comprise cordierite.
	Considering Claim 10, the significance of Kim and Inoguchi as applied to Claim 5 is explained above.
	Inoguchi discloses that the honeycomb monolith is fired at 600°C (Col. 4, ln 21-32) but does not disclose the length of time.
	Kim discloses that the impregnated cordierite monolith is calcined at 400°C for 6 hours (Pg 11 and 12) which falls within the instantly claimed ranges.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the conditions of Kim with the honeycomb monolith of Inoguchi when forming a catalyst for dry reforming of methane.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoguchi et al. (USP 4,451,517) hereafter Inoguchi in view of Kim (NPL, Dev. Monolithic Cat. Sys. With Co-Ru-Zr for CO2 (dry) reforming of methane, pp1-89, 2016) provided by the Applicant as applied to Claim 1 and further in view of Plana et al. (NPL, J of Catalysis, V275, pp 228-235, 2010) hereafter Plana.
	Considering Claim 9, the significance of Inoguchi and Kim as applied to Claim 5 is explained above.
	Inoguchi discloses that the honeycomb monolith is fired at 600°C (Col. 4, ln 21-32) but does not disclose the length of time.
Plana discloses a process of coating a cordierite monolith with alumina by immersing the monolith in a precursor solution of alumina and dried and that the dried monolith is calcined at 873 K (600°C) for 2 hours however the monolith is heated from room temperature to the final calcination temperature by 1 K/min and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the monolith of Plana would experience another 300 minutes of calcination between the instant range of 300°C to 600°C and therefore discloses the instant calcination time.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the calcination time of Plana to form the alumina-coated cordierite monolith of Inoguchi.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Conclusion
Claims 1-12 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B CALL/           Primary Examiner, Art Unit 1732